DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings are replete with numerals, arrows, and/or symbols that are not sufficiently clearly formed as to be distinguished with a reasonable level confidence by one of ordinary skill in the art.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation, and also recites a narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Clarification and/or correction is required.

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “anchoring means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10, 11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 8,807,896 to McKinlay.
McKinlay ‘896 teaches limitations for a “threaded element (1), 
“one skilled in the art will recognize that the angle defined by the ramped surface may vary as dictated by the specific application of the fastener and the panel surface. When the fastener 100 is tightened or tapped into a panel surface, the gripping edges 134 enter the panel such that the ramped surface 116 becomes embedded into the panel providing a strong grip.”

Reference discloses “and anchoring means (9) for the interlocking anchoring in the support section (17) being realized on the annular section (8) in order to establish an interlocking connection” – serrations as shown in Fig 3 for example, “the anchoring means (9) having several forming sections (10) which are spaced apart in the tightening circumferential direction (F) circumferential direction (F), wherein the first wall sections (13) realized as

    PNG
    media_image1.png
    514
    785
    media_image1.png
    Greyscale


Reference teaches further limitation of “and wherein the second wall sections (14) comprise a radius or are realized as a radius” – the inner and/or outer circumferential edge of the wall sections are shown to be defined by a radius in Fig 2 for example.
As regards claim 2, reference teaches further limitation of “said threaded element is realized as a head screw, comprising a shaft (20) which has the thread (5) realized as an external thread and which extends along the longitudinal center axis (L) of the head screw and a screw head (21) which projects beyond the shaft (20) in the radial direction and which wherein the threaded element (1) is realized as a nut, comprising a nut body (2) having a through opening (4), the thread (5) being realized as an internal thread on the inner circumference of said through opening (4) and the nut body (2) having the annular section (8) comprising the anchoring means (9) on the front side, the nut body (2) 
As regards claim 3, reference teaches further limitation of “a support surface for supporting the annular section (8) on a support section (17) is exclusively realized by the lower forming edges (11) of the forming sections (10) before the forming sections (10) are formed into the support section (17)” – as shown.  
As regards claim 4, reference teaches further limitation of “the lower forming edges (11) extend over the entire radial extension of the annular section in the radial direction or 
As regards claim 5, reference teaches further limitation of “a circumferential angle between two forming edges (11) which are directly adjacent in the circumferential direction is selected from a range between 20 degrees and 40 degrees
As regards claim 6, reference teaches further limitation of “the forming sections (10) are at least largely, depends on material of the unclaimed element wherein the prior art structure is inherently capable if combined with unclaimed support section material that is suitably hard to resist maching, i.e., being cut or shorn, particularly as described :
“one skilled in the art will recognize that the angle defined by the ramped surface may vary as dictated by the specific application of the fastener and the panel surface. When the fastener 100 is tightened or tapped into a panel surface, the gripping edges 134 enter the panel such that the ramped surface 116 becomes embedded into the panel providing a strong grip.”.

As regards claim 8, reference teaches further limitation of “a circumferential extension of the second wall section (14) is selected from a range between 15 % and 60 %r- 
    PNG
    media_image2.png
    10
    431
    media_image2.png
    Greyscale
 

As regards claim 10, reference teaches further limitation of “connection, comprising a threaded element (1) according to claim 1 and a screw joint partner, the thread (5) of the threaded element (1) being screwed to a mating thread of the screw joint partner and material of the support section (17) of the screw joint partner or of a component clamped in the axial direction between the screw joint partner and the Page 6 of 10Pre. amdt. dated June 19, 2020 threaded element (1) being formed into the recesses (12) in order to establish an interlocking connection, the formed material being connected to the unformed material of the support section (17) in an integral manner” – reference disclosure of embedment of teeth into panel anticipate broad limitation.
As regards claim 11, although reference doesn’t explicitly describe “the forming sections (10) of the threaded element (1) are made of a material which is harder than the formed material of the support section (17) which is formed into the at least one recess (12)” – it would have been obvious to one of ordinary skill in the art to provide the ramps/teeth of the prior art from a material harder than the panel with which it is to be used so as to result in embedment of the teeth/ramps into the surface of the panel as explicitly disclosed.
As regards claim 13, although reference doesn’t explicitly describe “the interlocking connection is realized in such a manner that, in order to release the interlocking connection, the threaded element (1) can be actuated against the tightening circumferential direction (F) and a breakaway torque can be overcome, the breakaway torque being higher than a release torque of a corresponding connection (16) in which an otherwise identical threaded element (1) has no forming sections (10) Page 7 of 10Pre. amdt. dated June 19, 2020” – it would have been obvious if not inherent teaching that embedment of the prior art ramps/teeth in the surface of the panel would require additional torque than had connection been formed without teeth/ramps and embedment as disclosed due to mechanical interlocking being in addition to frictional contact. 
As regards claim 14, although reference doesn’t explicitly describe “the interlocking connection is realized in such a manner that, in order to release the interlocking connection, the threaded element (1) can be rotated against the tightening circumferential direction (F) and the component material which is formed into the recess (12) can be shorn” – it would have been obvious to one of ordinary skill in the art that material of the panel between teeth/ramps of the bolt head may be sheared free of the panel, i.e., ‘shorn’ to effect removal in cases of panels having soft material with relatively low shear strength.
As regards claim 15, although reference doesn’t explicitly disclose “the threaded element is realized as a cold extrusion part made of metal” – it would have been obvious to one of ordinary skill in the art to form the treaded element as recited wherein process of forming threaded element including cold extrusion of metal are well known in the art and would not otherwise affect function or structure disclosed. 
As regards claim 16, reference teaches further limitation of “the forming sections (10) are disposed so as to be uniformly distributed in the circumferential direction” – as shown. 
As regards claim 17, reference teaches further limitation of “the respective forming section (10) adjoins the forming edge (11) and/or the first wall section (13)” – as shown. 
As regards claim 18, reference teaches further limitation of “the first wall sections (13) are realized as linear ramps opposite to the forming sections (10)” – as shown.  
As regards claim 19, reference teaches and/or makes obvious further limitation of “the range is between 5% and 50%, particularly preferably between 5% and 30%, more preferably between 5% and 25%, particularly between 5% and 15%” –the although reference doesn’t explicitly disclose the percentage coverage, as best understood, it would have been obvious if not inherent to one of ordinary skill in the art to form the lower forming edges to extends about the relative length illustrated for example (approximately 50%) as part of optimizing the disclosed functionality wherein such modification would not otherwise affect function of the prior art arrangement thereby teaching broad limitation.
As regards claim 20, reference teaches further limitation of “the forming sections are exclusively realized so as to form, not machine, support section material (18) ” – the broad functional recitation of capability does not distinguish from the well known structure of the prior art wherein no particular geometry is defined that might be relied on to patentably distinguish and one of ordinary skill in the art would recognize that functionality with additional but unclaimed elements depends on material of the unclaimed element wherein the prior art structure is inherently capable if combined with unclaimed support section material that is suitably hard to resist machining, i.e., being cut or shorn.

Allowable Subject Matter
Claims 7, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Application Publication No. 2007/0104552 to Hewgill discloses a fastener assembly similar geometry as the present invention.

This application is in condition for allowance except for the following formal matters: 
Replacement drawings having distinguishably-formed numerals, reference lines, arrows, and symbols corresponding with their use in the written description is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677